    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                             Civil Action No.: 0:18-cv-03189-DSD-ECW
                              Plaintiff,

       v.

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian
                                                         RULE 26(f) REPORT
of J.B. and Z.B.,

                              Defendants.



        Counsel for the parties identified below participated in the meeting required by
Fed. Civ. P. 26(f) and the Local Rules, on April 22, 2019, and prepared the following
report.

       The initial pretrial conference in this matter is scheduled for April 30, 2019, at
 10:30am, before United States Magistrate Judge Elizabeth Cowan Wright, in
 Chambers, Suite 342, of the Warren E. Burger Federal Building and U.S. Courthouse,
 316 North Robert Street, Saint Paul, Minnesota 55101.

 DESCRIPTION OF CASE

               1.     Concise factual summary of Plaintiff’s claims;

      This is an interpleader action. The Prudential Insurance Company of
America, Inc. (“Prudential”) issued a group life insurance policy to Wal-Mart
Stores, Inc. (“Wal-Mart”), bearing Group Policy No. G-43939 (the “Group
Policy”). Andrew L. Davis, deceased (“Insured”), by way of his employment with
Wal-Mart, was covered under the Group Policy for a total death benefit of
$444,000.00 (“Total Death Benefit”).

      On or about March 4, 2015, the Insured designated J.B. and Z.B. as co-
equal primary beneficiaries of the Total Death Benefit. The Insured died in the
State of Minnesota on October 21, 2017. The manner of death was ruled as a


                                            -1-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 2 of 12



homicide. As a consequence of the Insured’s death, the Total Death Benefit
became due. Annie Davis made a claim for the benefits due under the Group
Policy on behalf of J.B. and Z.B.

      Upon information and belief, criminal charges are pending for Z.B. with
regard to the Insured’s homicide. Z.B. has a claim Pursuant to Minn. Stat. Ann. §
524.2-803 (“Minnesota Slayer Statute”),

       Prudential has paid 50% of the Total Death Benefit to J.B., as 50% of the
Total Death Benefit is undisputed and is not at issue in this lawsuit. Z.B. may be
disqualified from receiving his 50% percentage share of the Total Death Benefit,
or $222,000.00 (“Remaining Death Benefit”). Prudential, as a neutral stakeholder
of the Remaining Death Benefit, does not dispute that the relevant proceeds are
owed, but it has been unable to determine the proper payee. Prudential filed this
Interpleader action to resolve the competing claims made by and/or available to
Defendants.

       Appearing parties have agreed to file a Stipulation to Amend the
Complaint to add the Insured’s spouse, Marilyn Davis, as a defendant and
putative beneficiary since, under the Minnesota Slayer Statute, she may be
entitled to some or all of the Remaining Death Benefit.

      Prudential intends to file a motion for appointment of a guardian ad litem
for minor Defendant Z.B. and thereafter, it intends to seek consent of the parties
to deposit the proceeds and to be discharged from further liability and dismissed
from this action. In the event the parties do not consent, Prudential intends to file
a motion for this relief and to seek to be reimbursed its attorneys’ fees in
connection with this action.

              2.     Concise factual summary of Defendants’ claims/defenses;

Defendant J.B.’s Summary:

       Annie Davis, as legal guardian of Defendant J.B., asserts that J.B. is
entitled to receive the Remaining Death Benefit due to the disqualification of Z.B.
for his role in causing the Insured’s death. As Annie Davis is also the legal
guardian of Z.B., she cannot adequately represent his interests in this matter due
to an inherent conflict of interest. Accordingly, she will consent to a guardian ad
litem being appointed for Z.B. Annie Davis, on behalf of J.B., will also consent to
Prudential being dismissed from this case upon depositing the Remaining Death
Benefit.




                                         -2-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 3 of 12




              3.     Statement of jurisdiction (including statutory citations);

        This Court has original jurisdiction over this Interpleader action under the
provisions of 28 U.S.C. § 1331, as the underlying claims at issue involve rights and
liabilities governed by federal law, specifically, ERISA, 29 U.S.C. § 1001, et seq. This
Court also has original jurisdiction over this Interpleader action pursuant to 28
U.S.C. § 1332, because the amount in controversy is greater than $75,000.00, and
there is diversity of citizenship among the parties; namely, Prudential is a citizen of
New Jersey; Defendant J.B. is domiciled in Minnesota, and Defendants, J.B., Z.B.,
and Annie Davis are citizens of Minnesota.


              4.     Summary of factual stipulations or agreements;

        Counsel for Prudential and counsel for J.B., a minor, through her guardian,
Annie L. Davis, have stipulated to Prudential’s filing of an Amended Complaint to
add the Insured’s spouse, Marilyn Davis, as a defendant. The parties anticipate that
it will file the Stipulation to Amend Complaint within the next week, along with a
proposed Amended Complaint.

              5.    Statement of whether jury trial has been timely demanded by
              any party;

      The parties do not demand a jury trial.

              6.      Statement of whether all process has been served, all pleadings
              filed, and any plan for any party to amend pleadings or add additional
              parties to the action;
      Prudential filed the Interpleader Complaint in this action on November 15,
2018. (Doc. No. 1). Defendant Annie Davis, in her capacity as guardian for minor
defendants Z.B. and J.B., was served on November 21, 2018. (Doc. No. 6). On
December 14, 2018, J.B., by Annie Davis, filed an Answer. (Doc. No. 12). Annie
Davis has advised Prudential that she believes a guardian ad litem needs to be
appointed for Defendant Z.B. because his interests are not aligned with those of
Defendant J.B.

      Counsel for Prudential and counsel for J.B., a minor, through her guardian,
Annie L. Davis, have stipulated to Prudential’s filing of an Amended Complaint to
add the Insured’s spouse as a defendant. The parties anticipate that it will file the
Stipulation to Amend Complaint within the next week, along with a proposed
Amended Complaint.



                                           -3-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 4 of 12




              7.     If applicable, a list of all insurance carriers/indemnitors,
              including limits of coverage of each defendant or statement that the
              defendant is self-insured; and

      N/A.

              8.      If the parties would like the case resolved under the Rules of
              Procedure for Expedited Trials of the United States District Court for
              the District of Minnesota, a statement of the parties’ agreement to that
              effect.

      N/A. The parties do not wish to have this case resolved under the Rules of
Procedure for Expedited Trials of the United States District Court for the District of
Minnesota.

CLASS CERTIFICATION MOTION (if applicable)

       1.     Plaintiff(s) shall file their motion for class certification on or before
              N/A.

       2.     Defendant(s) shall file papers in opposition on or before N/A.

       3.     Plaintiff(s’) reply shall be filed on or before
              N/A.

DISCOVERY

       Pursuant to Fed. R. Civ. P. 26(f), the parties must prepare a discovery plan that is
designed to maximize the efficiency of pretrial case preparation. The parties must
review and address each of the matters set forth in Fed. R. Civ. P. 26(f)(3)(A)-(F) and
design a discovery plan that is appropriate and proportionate to the case. The Court
expects counsel and parties to cooperate in the development and implementation of the
discovery plan.

       The details of the discovery plan should be set forth in this Report. The
following discovery schedule and limitations are intended to guide the parties and
should be useful in the ordinary case; however, the parties are encouraged to reach
agreement on, and suggest to the Court, a discovery plan that takes into account the
unique circumstances of the individual case. To the extent the parties cannot reach
agreement on any particular item, they should set forth their separate positions in this
section so that they can be discussed at the Pretrial Conference.


                                            -4-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 5 of 12




FACT DISCOVERY

       The parties recommend that the Court establish the following fact discovery
deadlines and limitations:

      1.     The parties must make their initial disclosures required by Rule 26(a)(1)
             on or before May 31, 2019.

       2.     Fact discovery procedures shall be commenced in time to be completed
              on or before September 1, 2019.

       3.     The parties DO NOT believe that discovery should be conducted in
              phases or limited to or focused on certain issues or certain sources
              before others. (If so, describe.)

       4.     The parties propose that the Court limit the use and number of
              discovery procedures as follows:

              a)     No more than a total of 25 interrogatories, counted in accordance
                     with Rule 33(a), shall be served by each side.1
              b)     No more than 15 document requests shall be served by each side.
                     The parties understand that objections to document requests must
                     meet the requirements of Rule 34(b)(2)(B).
              c)     No more than 10 requests for admissions shall be served by each
                     side.

       5.     No more than 2 Rule 35 Medical Examinations shall be taken by
              Defendant and completed by July 31, 2019.

       6.     No more than 5 depositions, excluding expert witness depositions,
              shall be taken by either side.

       7.     Where appropriate, the parties are encouraged to discuss possible
              additional agreements concerning limitations on the number and/or length

1
 The parties shall discuss and include in this section whether the proposed limitations
should be per side or per party, along with definitions of those terms if needed. They
shall also discuss and include whether any of the limitations should refer to the number
of requests served by a particular party or side or on a particular party or side.



                                          -5-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 6 of 12



                of depositions, procedures for noticing and taking Rule 30(b)(6)
                depositions, the arrangements that may be needed for depositions taken
                outside the U.S. and/or in a language other than English, and other issues
                that, if addressed early, could make deposition discovery more cost-
                effective and avoid costly and time-consuming disputes.

The parties have reached the following additional agreements concerning the taking of
depositions:
       Prudential, as a neutral stakeholder of the Remaining Death Benefit,
seeks to deposit the Remaining Death Benefit and be discharged from liability. It
does not intend to engage in discovery, including depositions.


    8.     The parties have agreed upon the following additional limitations on
           discovery procedures: None.

    9.     Other discovery issues.

           a)      Discovery of Electronically Stored Information. The parties have
                   discussed issues about preservation, disclosure, production, or
                   discovery of electronically stored information, as required by Fed. R.
                   Civ. P. 26(f), and request the Court to include the following agreement
                   in the scheduling order: The parties do not anticipate any discovery
                   issues regarding ESI.
                   [NOTE: If it appears there will be significant electronic discovery,
                   the parties shall jointly submit a proposed ESI Protocol, identifying
                   any terms on which the parties disagree so they can be discussed in
                   connection with the pretrial conference. The Court refers counsel to
                   “Discussion of Electronic Discovery at Rule 26(f) Conferences: A
                   Guide for Practitioners,” developed by the Federal Practice
                   Committee, to help attorneys and parties prepare for a meaningful
                   discussion of electronic discovery issues early in the litigation. The
                   Guide is available on the Court’s website under the Court Forms tab,
                   in the “Pretrial, Discovery, and Trial Forms” section. The parties are
                   also reminded that the proposed ESI Protocol and a proposed order
                   that includes the terms of the proposed ESI Protocol must be filed on
                   CM/ECF and a Word version of the proposed order must be e- mailed
                   to the chambers e-mail box.]

           b)      Claims of Privilege or Protection. The parties have discussed issues
                   about claims of privilege and of protection as attorney work-product
                   or trial preparation materials, as required by Fed. R. Civ. P. 26(f),


                                            -6-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 7 of 12



                  including whether the parties agree to a procedure to assert these
                  claims after production, or have reached any other agreements under
                  Fed. R. Evid. 502, and DO NOT request the Court to include the
                  following agreement in the scheduling order or as part of a protective
                  order:

                         The parties agree to follow the procedure set forth in Fed. R.
                         Civ. P. 26(b)(5)(B) regarding information produced in
                         discovery that is subject to a claim of privilege or protection as
                         trial-preparation material. Pursuant to Fed. R. Evid. 502, the
                         inadvertent production of any documents in this proceeding
                         shall not constitute a waiver of any privilege or protection
                         applicable to those documents in any this or any other federal
                         or state proceeding.
                      If the parties do not agree to the foregoing language, and/or have
                      reached other or additional agreements concerning the process for
                      handling privileged or work product information that is produced in
                      discovery and wish them to be incorporated into the Pretrial
                      Scheduling Order, those agreements should be set forth here:
      N/A. The parties do not anticipate any issues about claims of privilege and of
protection as attorney work-product or trial preparation materials.

 EXPERT DISCOVERY

 (In class action cases, indicate separately whether pre-class certification experts will be
 needed and provide the following information for disclosure as to such experts as well.)

       The parties anticipate that they WILL NOT require expert witnesses at trial, and
 propose that the Court establish the following plan for expert discovery:

        1.     Plaintiff anticipates calling up to 0 experts. Defendant J.B. anticipates
               calling up to0 experts. Each party may take one deposition per expert.

       Prudential does not anticipate calling any experts.

        2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A)
               and the full disclosures required by Rule 26(a)(2)(B) (accompanied by
               the written report prepared and signed by the expert witness) and the full
               disclosures required by Rule 26(a)(2)(C), shall be made as follows:




                                            -7-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 8 of 12



              a)     Identities by Plaintiff2 on or before N/A. Disclosures by Plaintiff
                     on or before N/A.

     Prudential does not anticipate calling any expert witnesses.

              b)     Identities by Defendant on or before                                    .
              c)     Disclosures by Defendant on or before                                   .

              d) Rebuttal identities and disclosures on or before                        .

       3.Expert discovery, including depositions, shall be completed by _
         .
NON-DISPOSITIVE MOTION DEADLINES

       The parties propose the following deadlines for filing non-dispositive motions:

       1.     Except as provided in paragraph 4 below, all motions that seek to
              amend the pleadings or to add parties must be filed and served on or
              before

     May 15, 2019.
       2.     All motions that seek to amend the pleadings to include punitive
              damages, if applicable, must be filed and served on or before

     May 15, 2019.

       3.     Except as provided in paragraph 4 below, all non-dispositive motions and
              supporting documents, including those that relate to fact discovery, shall
              be filed and served on or before August 15, 2019. [NOTE: Absent
              unusual circumstances, this date should be no more than two weeks
              following the close of fact discovery.]

       4.    All non-dispositive motions and supporting documents that relate to
             expert discovery shall be filed and served on or before
            [NOTE: Absent unusual circumstances, this date should be no more
            than two weeks following the close of expert discovery.]

2
 The parties should indicate whether, given the issues in the case, it would be more
meaningful to identify the deadlines for the disclosing party by who bears the burden of
proof on an issue rather than by plaintiff or defendant.



                                          -8-
    CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 9 of 12




      Prudential does not anticipate filing any non-dispositive motions or
supporting documents relating to expert witnesses.

 PROTECTIVE ORDER

         If either party believes a Protective Order is necessary, the parties shall jointly
 submit a proposed Protective Order, identifying any terms on which the parties disagree
 so they can be discussed in connection with the pretrial conference. [NOTE: The
 Court has recently revised its suggested protective order form and the parties are
 encouraged to consult that form in preparing a proposed protective order for entry by
 the Court (http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-
 Protective-Order- Form.pdf or
 http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective- Order-
 Form.docx).] No protective order may include language purporting to obligate the
 Court or the office of the Clerk of Court to destroy or return confidential documents to
 the parties after the conclusion of the case. The parties are also reminded that their
 Stipulation for Protective Order must be filed on CM/ECF and a Word version of the
 document must be e-mailed to the chambers e-mail box.

        The absence of a protective order entered by the Court will not be a basis
 for withholding discovery or disclosures. If any document or information
 responsive to discovery served in this case is deemed confidential by the
 producing party and the parties are waiting for the Court to enter a protective
 order, the document shall be marked “Confidential” or with some other
 Confidential designation (such as “Confidential - Outside Attorneys Eyes Only”)
 by the producing party and disclosure of the Confidential document or
 information shall be limited to each party’s outside attorney(s) of record and the
 employees of such outside attorney(s). After the Court enters a protective order,
 such documents and information shall be treated in accordance with the protective
 order.

DISPOSITIVE MOTION DEADLINES

       The parties do not believe that expert discovery must be completed before
dispositive motions are filed. The parties recommend that all dispositive motions be filed
and served (and heard, depending on District Judge assigned) on or before:


       N/A. Prudential does not anticipate engaging in expert discovery.




                                            -9-
   CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 10 of 12



       If the parties do not consent to interpleader relief, Prudential intends to file a
motion to deposit the death benefit into the Court’s registry and for interpleader
relief, discharging Prudential from further liability to the defendants and
dismissing it from this action.

SETTLEMENT

       1.     The parties must conduct a meaningful discussion about possible
              settlement before the initial pretrial conference, including a written
              demand by the Plaintiff(s) and a written response by each Defendant. The
              parties must also discuss whether private mediation or an early settlement
              conference with the Court (or another form of alternative dispute
              resolution) would be productive and, if so, when it should occur and what
              discovery, if any, would be necessary to conduct before such a
              conference.

              The results of that discussion, including any proposals or
              recommendations, are as follows:
       Prudential does not anticipate participating in settlement, mediation, or
alternative dispute resolution. As a neutral stakeholder of the Death Benefit, it
seeks only to deposit the Death Benefit into the Court’s Registry and be dismissed
from this matter and discharged from liability to the Death Benefit and Group
Policy via Consent Order or by motion. Defendant J.B. does not believe settlement
discussions are possible until resolution of Defendant Z.B.’s criminal case.

       2.     Each party will email to Magistrate Judge Wright’s chambers, no later
              than one (1) week before the pretrial conference, a confidential letter of
              no more than three (3) pages, setting forth what settlement discussions
              have taken place, whether the party believes an early settlement
              conference would be productive, what discovery each party believes is
              necessary before an early settlement conference can take place and any
              additional, confidential information about the party’s interest in
              settlement or possible settlement proposals as may be of assistance to
              Magistrate Judge Wright in planning or furthering early settlement
              efforts. [NOTE: This confidential letter should not advance arguments
              or positions on issues that may come before Magistrate Judge Wright for
              ruling.]

       3.     The Court will discuss this topic with the parties at the pretrial
              conference and will set a date for an early settlement conference or for a
              status conference to determine when the case will be ready for a
              productive settlement conference.


                                          - 10 -
   CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 11 of 12




TRIAL

       1.     Trial by Magistrate Judge:

              The parties HAVE NOT agreed to consent to jurisdiction by the
              Magistrate Judge pursuant to Title 28, United States Code, Section 636(c).
              (If the parties agree, the consent form, signed by both parties, should be
              filed with the Clerk of Court.) Please note that if the parties consent to
              magistrate judge jurisdiction, all proceedings, including trial by jury, if
              any, will be before the magistrate judge assigned to the case.

       2.     The parties agree that this case will be ready for trial on October 15,
              2019. The anticipated length of the BENCH trial is 1 day.


Dated: April 22, 2019                      BERENS & MILLER, P.A.

                                           s/Erin K. F. Lisle
                                           Barbara Podlucky Berens, #209788
                                           Erin K. F. Lisle, #238168
                                           Carrie L. Zochert, #291778
                                           80 South 8th Street, Suite 3720
                                           Minneapolis, MN 55402
                                           (612) 349-6171
                                           bberens@berensmiller.com
                                           elisle@berensmiller.com
                                           czochert@berensmiller.com

                                           Attorney for Plaintiff The Prudential
                                           Insurance Company of America


Dated: April 22, 2019                      VAN TASSEL LAW FIRM, LLC

                                           s/Dawn C. Van Tassel
                                           Dawn C. Van Tassel, #297525
                                           2900 S. Wayzata Boulevard
                                           Minneapolis, MN 55405
                                           (612) 455-4580
                                           dawn@dawnvantassel.com




                                           - 11 -
CASE 0:18-cv-03189-DSD-ECW Document 16 Filed 04/22/19 Page 12 of 12



                              INTERPLEADER LAW, LLC

                              s/Michael J. Hoover
                              Michael J. Hoover
                              LA Bar No. 35497
                              9015 Bluebonnet Blvd.
                              Baton Rouge, Louisiana 70810
                              Telephone: (225) 246-8706
                              Email: michael.hoover@ interpleaderlaw.com

                              Attorney for Defendant J.B., a minor,
                              represented herein by Annie L. Davis, her
                              guardian




                               - 12 -
